Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Claims 1-27 is pending.
Claims 2-5, 8-9 and 12-26 is withdrawn.
Claims 1, 6-7, 10-11 and 27 is examined herewith.
Applicant’s election of Group I (claims 1-13) in the reply filed on 10/12/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The instant claims are rejected to the extent that they read upon the elected species of claims 1, 6-7, 10-11 and 27.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on June 19, 2018, was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Objections
	Claim 6 and 27 objected to because of the following informalities:  Instant claim 6 and 27 recite “HECAMEG”; which should at the first recitation be identified as 6-O-(N-Heptylcarbamoyl)-methyl-α-D-glucopyranoside or Methyl-6-O-(N-heptylcarbamoyl)-α-D-glucopyranoside  and then may be referred as HECAMEG.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In instant claim 6, the “comprising” terminology which has been held to be indefinite.  See MPEP § 2173 .05(h)(I) (“If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. § 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”). 




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toren (U.S. Publication 2009/0010910) of record.

Toren teaches a method of debriding a wound with a nonenzymatic debriding agent (the invention further related to method for debriding a devitalized tissue (para 0007); the composition, comprising at least on non-enzymatic debriding agent (claim 64), wherein the active ingredients include on or more of a denaturant, a gentle detergent with a high critical micelle concentration (CMC) and an optimized buffer.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6-7, 10-11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toren (U.S. Publication 2009/0010910) of record and in view of Uptima (HECAMEG, Glucose based detergent, 785480.pdf (interchim.fr), November] 2003), 

Toren teaches a method of debriding a wound with a nonenzymatic debriding agent (the invention further related to method for debriding a devitalized tissue (para 0007); the composition, comprising at least on non-enzymatic debriding agent (claim 64), wherein the active ingredients include on or more of a denaturant, a gentle 

Toren does not specifically disclose HECAMEG as the detergent.

Uptima teaches that HECAMEG is a synthetic, well defined molecule, provided as a pure material (>98%) graded for biotech applications with consistent and reliable results.  HECAMEG is an effective surfactant detergent that preserves proteins. Hecameg dissociates aggregated proteins, helps breaking biological membranes. Hecameg does not denature proteins, enzymes or antigens, because it is non charged detergent.  Hecameg does not interfere with their biological activity, as shown for more than hundred enzymes, antigens and receptors.

It would have been obvious to one of ordinary skills in the art to incorporate HECAMEG as the detergent in the composition of Toren.  One would have been 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1, 6-7, 10-11 and 27 is rejected.
No claims are allowed.

Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.